Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10, & 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022 & 10/31/2022.
Applicant’s election without traverse of Group I, Species 1a (claims 1-7, 11-14) in the reply filed on 8/10/2022 & 10/31/2022 is acknowledged.

Claim Objections
Claim 5 objected to because of the following informalities:  on line 3, “the basis” should be “a basis”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  on line 3, “valve opening” should be “valve-opening”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  on lines 2-3, “vehicle-mounted camera” should be “camera”, as a “vehicle-mounted sensor” is already implied to be vehicle-mounted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 appear to create a correspondence issue with regards to the cleaning liquid passage.  Claim 1 introduces “a cleaning liquid passage”, and claim 2 further recites that “the cleaning liquid passage has a bifurcation part”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 3, cleaning liquid passage 9, cleaning liquid passage 9a, cleaning liquid passage 9b, bifurcation part 12, bifurcation member 13.  [0056]).  The cleaning liquid passage 9 appears to terminate or feed into a bifurcation part 12, and then branches into two distinct additional cleaning liquid passages 9a & 9b.  Examiner disagrees with the characterization by claims 2 & 3 with regards to: 1) the cleaning liquid passage “having” a bifurcation part in claim 2, as the bifurcation part 12 appears to be distinct from the cleaning liquid passages 9, 9a, & 9b, and 2) the electromagnetic valve being arranged “on the way of the cleaning liquid passage” of claim 3, as the electromagnetic valve would be arranged on cleaning liquid passage 9a rather than cleaning liquid passage 9 (see MPEP 2173.03, "Correspondence Between Specification and Claims").  
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 7 introduces a check valve, and then recites “a valve opening pressure of the second nozzle”.  The claim language does not necessitate that this “valve opening pressure” is associated with the check valve.  
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 7 recites “a valve opening pressure of the second nozzle is set higher than the valve opening pressure of the first nozzle”, but claim 7 does not assign any particular valve (e.g. check valve) to the first nozzle.  
The term “high-pressure air” in claim 12 is a relative term which renders the claim indefinite. The term “high-pressure air” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner considers rephrasing to “pressurized air” would obviate the issue.  Alternatively, Applicant must argue the term being defined by the disclosure.
Claim 12 recites “in a duplicate or switching manner”.  Examiner requires clarification to be this phrasing, particularly “duplicate”.  Does Applicant intend to mean simultaneous or alternating operation?  Or is this supposed to mean something else?

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “high-pressure air generation unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “high-pressure air generation unit” in claim 12 under 112(f) interpretation to correspond with the following: an air pump, compressor, etc. (see Applicant’s Figure 2, high-pressure air generation unit 6).  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 11 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kikuta et al. (JP 2013006480, “Kikuta”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kikuta in view of Hayakawa et al. (US 20150177512, “Hayakawa”).  Applicant cited Kikuta in an IDS, and Examiner has provided a machine translation thereof.
Kikuta teaches a vehicle-mounted camera cleaning device comprising:

For Claim 1: 
A vehicular cleaner system comprising: 
a tank configured to accommodate therein a cleaning liquid (see Figures 1-2, tank T); 
a pump configured to pressure-feed the cleaning liquid in the tank (see Figures -12, washer pump P); 
a first nozzle configured to spray the cleaning liquid toward a first to-be-cleaned object (see Figures 1-2, camera washer nozzle N2); 
a second nozzle configured to spray the cleaning liquid toward a second to-be-cleaned object different from the first to-be-cleaned object (see Figures 1-2, rear washer nozzle N1); 
a cleaning liquid passage configured to connect the pump to the first nozzle and the second nozzle (see Figures 1-2, main pipe 8, first pipe 8a, second pipe 8b, branch pipe J).  Main pipe 8 reads on the cleaning liquid passage, and 
a controller configured to control the spraying of the cleaning liquid (see Figures 1-2, valve drive control circuit 30.  see machine translation, abstract).  If challenged, Examiner refers directly below to case law regarding basic automation and Hayakawa.  

If Kikuta’s valve drive control circuit 30 reading on the controller is challenged, Examiner considers placing control of a cleaning device under a controller which executes a cleaning program as an obvious automation activity and refers to Hayakawa (see Hayakawa’s Figure 22, control device 110.  [0158].  See MPEP 2144.04, “Automating a Manual Activity”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kikuta and more particularly to place the cleaning device under control of a control device because said modification is an obvious automation activity in view of Hayakawa.  

Kikuta also teaches the following:  

For Claim 2: 
The vehicular cleaner system according to Claim 1, wherein the cleaning liquid passage has a bifurcation part for supplying the cleaning liquid from the pump to each of the first nozzle and the second nozzle (refer to 112(b) rejection.  see Kikuta’s Figures 1-2, branch pipe J), and 
wherein an electromagnetic valve of which opening and closing can be controlled by the controller is provided in the vicinity of the bifurcation part (see Kikuta’s Figures 1-2, electromagnetic switching valve B).

For Claim 3: 
The vehicular cleaner system according to Claim 2, wherein the electromagnetic valve is arranged on the way of the cleaning liquid passage facing from the bifurcation part toward the first nozzle (see Kikuta’s Figures 1-2, electromagnetic switching valve B).

For Claim 4:
The vehicular cleaner system according to Claim 1, wherein the first to-be-cleaned object is a vehicular lamp (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The first-to-be-cleaned object is an object-to-be-worked upon/intended application of the vehicular cleaner system, and 
wherein the second to-be-cleaned object is a vehicle-mounted sensor that is to be mounted to a vehicle (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The second-to-be-cleaned object is an object-to-be-worked upon/intended application of the vehicular cleaner system.

For Claim 5: 
The vehicular cleaner system according to Claim 4, wherein the controller is configured to spray the cleaning liquid from the second nozzle, in synchronization with an actuation of a window washer for cleaning a window of the vehicle or on the basis of a smudge detection result of the vehicle-mounted sensor (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The window washer and window do not constitute the claimed invention but merely represent an intended interaction.  The vehicle-mounted sensor is an object-to-be-worked upon.  The interpreted controller can open/close the electromagnetic valve and be used in such a manner.  
.
For Claim 6: 
The vehicular cleaner system according to Claim 4, wherein when the vehicular lamp is in a lights-out state, the controller closes the electromagnetic valve, and when the vehicular lamp is turned on, the controller opens the electromagnetic valve (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The vehicular lamp is an object-to-be-worked upon.  The interpreted controller can open/close the electromagnetic valve and be used in such a manner.  

For Claim 11: 
The vehicular cleaner system according to Claim 1, wherein the first to-be- cleaned object is a window of a vehicle (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The first-to-be-cleaned object is an object-to-be-worked upon/intended application of the vehicular cleaner system, and 
wherein the second to-be-cleaned object is at least one of a vehicular lamp and a vehicle- mounted sensor (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The first-to-be-cleaned object is an object-to-be-worked upon/intended application of the vehicular cleaner system.

For Claim 14: 
The vehicular cleaner system according to Claim 4, wherein the vehicle-mounted sensor comprises at least one of a vehicle-mounted camera, a millimeter wave radar, and a LiDAR (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The second-to-be-cleaned object is an object-to-be-worked upon/intended application of the vehicular cleaner system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al. (JP 2013006480, “Kikuta”), or in the alternative, Kikuta in view of Hayakawa et al. (US 20150177512, “Hayakawa”) as applied to claim 4 above, and further in view of Kikuta et al. (US 20130255023, “Kikuta ‘023”).
Kikuta teaches claim 4.
Kikuta does not appear to teach the following:

For Claim 7:
The vehicular cleaner system according to Claim 4, wherein the second nozzle has a check valve, and 
wherein a valve opening pressure of the second nozzle is set higher than a valve opening pressure of the first nozzle.

Examiner however, considers it well-known to apply check valves and refers to Kikuta ‘023, who teaches applying check valves downstream of the valve and branching to prevent unintentional leakage of the washer fluid from the nozzles (see Kikuta ‘023’s Figure 7b, common pipe 8a, first branch pipe 8b, second branch pipe 8c, solenoid changeover valve 12, first check valve 21, second check valve 22, rear washer nozzle N1, camera washer nozzle N2.  [0031], [00209]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kikuta and more particularly to apply check valves to the nozzles as taught by Kikuta ‘023 so as to prevent unintentional leakage of the washer fluid.   

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al. (JP 2013006480, “Kikuta”) in view of Hayakawa et al. (US 20150177512, “Hayakawa”).
Kikuta teaches claim 1.
Kikuta does not appear to teach the following:

For Claim 12:
The vehicular cleaner system according to Claim 1, further comprising: 
a high-pressure air generation unit configured to generate a high-pressure air, and 
a third nozzle configured to spray the high-pressure air toward the second to-be-cleaned object, 
wherein the controller is configured to execute the spraying of the cleaning liquid from the second nozzle and the spraying of the high-pressure air from the third nozzle in a duplicate or switching manner.

Hayakawa however, teaches using an air compressor to blow air via an exhaust nozzle onto a lens-to-be-cleaned for dispersion and drying purposes (see Hayakawa’s Figures 22-23, lens 11, air compressor 104, tube 105, exhaust nozzle 106, control device 110.  refer to air compressor.  [0158]-[0159]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kikuta and more particularly to apply an air compressor and exhaust nozzle as taught by Hayakawa so as to disperse and/or dry any applied cleaning fluid.  

For Claim 13: 
The vehicular cleaner system according to Claim 12, wherein the controller is configured to initiate the spraying of the high-pressure air from the third nozzle after the spraying of the cleaning liquid from the second nozzle has been initiated (refer to claim 12 rejection.  see Hayakawa’s Figure 23. Steps A-D.  [0158]-[0159]).  Hayakawa uses a control device 110 which executes a control program.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB ‘038 (GB 1409038) teaches a washing installation for vehicle windscreen and headlamps (see Figure 1, headlamp washing nozzles Ds, windscreen washing nozzles Dw, magnetic valve MV, pump P).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718